Citation Nr: 0928878	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-28 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, right lower extremity claimed as 
residuals of frostbite due to Korean service. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, left lower extremity claimed as 
residuals of frostbite due to Korean service.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, right upper extremity claimed as 
residuals of frostbite due to Korean service.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, left upper extremity claimed as 
residuals of frostbite due to Korean service.

5.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity claimed as residuals of 
frostbite due to Korean service.

6.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity claimed as residuals of 
frostbite due to Korean service.

7.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity claimed as residuals of 
frostbite due to Korean service.

8.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity claimed as residuals of 
frostbite due to Korean service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

In July 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  

The claim based on new and material evidence is being 
reopened and the issues of whether the Veteran is entitled to 
service connection for peripheral neuropathy of the right 
lower, left lower, right upper, and left upper extremities 
claimed as residuals of frostbite, on a direct basis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2004 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
peripheral neuropathy of the right lower, left lower, right 
upper, and left upper extremities.

2.  The June 2004 rating decision is the last final denial on 
any basis.

3.  The evidence added to the record since June 2004 is new 
and relates to unestablished facts necessary to substantiate 
the claim for service connection for peripheral neuropathy of 
the right lower, left lower, right upper, and left upper 
extremities, specifically the etiology of his current 
disorders.

4.  The Veteran served in Korea, for more than 1 year and two 
months, between August 1951 and July 1953. 


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied the Veteran's 
claim of entitlement to service connection for peripheral 
neuropathy of the right lower, left lower, right upper, and 
left upper extremities is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The evidence received subsequent to the June 2004 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as residuals 
of frostbite due to Korean service are met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  The evidence received subsequent to the June 2004 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as residuals 
of frostbite due to Korean service are met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2008).

4.  The evidence received subsequent to the June 2004 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as residuals 
of frostbite due to Korean service are met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2008).

5.  The evidence received subsequent to the June 2004 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as residuals 
of frostbite due to Korean service are met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it is proper to reopen the claim, regardless 
of the RO's determination on the question of reopening, the 
Board will determine whether new and material evidence has 
been received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
peripheral neuropathy of the right lower, left lower, right 
upper, and left upper extremities, which he maintains 
resulted from frostbite he experienced while serving in Korea 
between 1951 and 1953.  

Historically, he filed a claim for peripheral neuropathy of 
the right lower, left lower, right upper, and left upper 
extremities in March 2004.  In June 2004, the RO denied the 
claims on the basis that the evidence did not show treatment 
for frostbite in service and that he did not serve during the 
Chosen Reservoir Battle in October and November 1950.  He did 
not appeal and the decision became final.  

In March 2006, the Veteran filed to reopen the claim 
regarding peripheral neuropathy of the lower extremities, 
which the RO based on lack of any new and material evidence 
in August 2006.  In February 2007, he amended his claim to 
include peripheral neuropathy of the upper and lower 
extremities, due to residuals of frostbite and submitted VA 
outpatient treatment records.

In August 2007, the RO again confirmed the June 2004 
decision, after examining additional VA outpatient treatment 
records provided for the period since June 2004.  He 
appealed.  Based on the procedural history outlined above, 
the issues for consideration are whether new and material 
evidence has been received to reopen the claims for service 
connection for peripheral neuropathy of the upper and lower 
extremities, due to residuals of frostbite.

The evidence of record at the time of the last final rating 
decision in June 2004 included service treatment records, VA 
outpatient treatment records, private treatment records, and 
statements from the Veteran.  The Board notes that his 
service personnel records are fire-related and were not 
available. 
   
The evidence added to the record since the June 2004 rating 
decision consists of VA outpatient treatment records and 
statements from the Veteran.  Specifically, a November 2006 
VA outpatient treatment record contained a physician's note 
which stated that the "connection between frozen feet and 
polyneuropathy cannot be ruled out."  In January 2007, 
another VA physician noted an impression of "progressive 
sensorymotor (predominantly motor) axonal polyneuropathy."  
The physician went on to note the various causes of 
polyneuropathy and the likelihood of those causes in the 
present case.  

For example, the VA physician noted that "based on the EMG 
report, demyelinating polyneuropathies are not likely in this 
case" and that "hereditary polyneuropathies are possible 
but usually have an earlier onset in life and the majority of 
cases have associated family history."  Additionally, he 
noted that other causes of axonal polyneuropathies are: 
"amyloidosis (usually painful and rapidly progressive over 
1-2 years);" "connective tissue disease," which he noted 
the Veteran has no history of; "heavy metals where there is 
usually a history of exposure;" "paraneoplastic," which he 
noted "given the long history of symptoms in this patient 
makes this diagnosis less likely;" "gluten enteropathy;" 
and finally noted that "many cases are idiopathic."  

The VA physician recommended further genetic testing as well 
as testing for heavy metals, antigliadin antibodies, and a 
nerve biopsy if no diagnosis resulted from the other tests.  
At a follow-up VA appointment with his primary care physician 
in May 2007, the test results were negative for heavy metals 
and celiac disease.  No nerve biopsy was done because his 
primary VA physician opined that it would not offer any 
benefit.   

As the information listed above had not previously been 
submitted to agency decision-makers and is not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a).  

Next, the VA treatment records demonstrate etiology 
associated with peripheral neuropathy, which was not 
demonstrated in the record at the time of the June 2004 
rating decision, namely that frozen feet during service in 
Korea could not be ruled out.  Moreover, the January 2007 and 
May 2007 follow-up VA treatment records reflected the absence 
of other known medical causes for polyneuropathy, which given 
the previous impression that frozen feet in Korea could not 
be ruled out as a cause, created a possible causal connection 
between the peripheral neuropathy condition and active duty 
service which was not shown at the time of the last final 
denial.    

Therefore, the new evidence relates to unestablished facts 
necessary to substantiate the claim, that of frozen feet in 
service and of a possible causal connection to service.  As 
such, it is found to be material.  Accordingly, as the 
evidence is both new and material, the claim is reopened.  

Having found that the claim should be reopened, the Board 
finds that the merits of the Veteran's claim should be 
remanded for further development, which is discussed in more 
detail below.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  Regarding the issues of new and material 
evidence, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for peripheral neuropathy, right lower extremity 
claimed as residuals of frostbite due to Korean service is 
granted. 

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for peripheral neuropathy, left lower extremity 
claimed as residuals of frostbite due to Korean service is 
granted.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for peripheral neuropathy, right upper extremity 
claimed as residuals of frostbite due to Korean service is 
granted.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for peripheral neuropathy, left upper extremity 
claimed as residuals of frostbite due to Korean service is 
granted.




REMAND

Regarding the Veteran's claims for service connection for 
peripheral neuropathy of the right lower, left lower, right 
upper, and left upper extremities, the Board finds that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, the RO must 
associate with the claims file any outstanding post-service 
VA treatment records and a VA examination should be 
undertaken.

As an initial matter, the Board notes that the Veteran's 
service records appear to have been destroyed in the 1973 
fire at the National Personnel Records (NPRC) in St. Louis, 
Missouri.  In such cases, there is a heightened duty to 
assist the Veteran in the development of the case, and a 
heightened obligation to consider carefully the benefit of 
the doubt rule in cases, such as in this situation, in which 
records are presumed to have been destroyed while the file 
was in the possession of the government.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer 
v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 362, 367 (1991). 

The Veteran currently complains of bilateral leg weakness, 
weakness in his hands, pain and numbness in his feet, 
intermittent spells of cold and warm feeling, all of which he 
asserts began in service in Korea.  The Board acknowledges 
that he is competent to report these symptoms because this 
requires only personal knowledge, as it comes through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Further, his Form DD-214 also reveals that he received the 
Korean Service Medal with two Bronze Service Stars and 
conducted more than one year and two months of foreign 
military service, which is consistent with his history of 
having served during a winter in Korea. 

While the Board finds the Veteran's statements are an 
indication that his current symptoms may be a disorder 
associated with service, there is insufficient competent 
evidence on file for the VA to make a decision on the claim.  
To that end, given the competent statements of cold exposure 
provided by the Veteran and the heightened duty established 
in this case for service during a period of war, the Board 
finds that a VA examination is required under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) to determine whether his 
current bilateral leg weakness, weakness in his hands, pain 
and numbness in his feet, intermittent spells of cold and 
warm feeling is causally related to active service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain VA outpatient treatment records 
from the VA Medical Center in Tampa, 
Florida, for the period from May 2007 to 
the present. Any negative search result 
should be noted in the record.

2.  Obtain VA outpatient treatment records 
from the VA Medical Center in Orlando, 
Florida, for the period from January 2007 
to the present. Any negative search result 
should be noted in the record.

3.  Schedule the Veteran for the 
appropriate examination to evaluate the 
relationship between his upper and lower 
extremity complaints and active duty 
service.  

The examiner should assume cold exposure 
in service and is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent or higher) that his current 
symptoms are causally related to service.  
Any opinions offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.

The claims file, including the VA 
outpatient treatment records and any other 
statements received, must be reviewed in 
conjunction with the examination and the 
examiner must indicate that such review 
occurred. 

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


